DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite and incomplete because they recite a method for determining a composition of a particle, but fail to recite any step to enable determination of the composition of the particle.
Please, note that the claims do not even recite any interaction of the irradiation with the particle.
Even the most detailed claims recite interaction of the irradiation with the SPM tip (claim 9) and with the debris presented on the tip (claim 10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) claims 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altmann et al (US 2005/0184746).
Altmann et al teach a method as claimed.
See entire document, especially Figures 1, 2 and the related description and the description at [0013-43], [0060-100].
The method comprises:
irradiating the SPM tip (20, 54) with a laser incident irradiation (52, 50) from an irradiation source; detecting a first sample irradiation caused by the first incident irradiation with an irradiation detector (at least [0083]); 
effecting relative motion between the SPM tip and at least one of the irradiation source and the irradiation detector based on a first signal from the irradiation detector in response to the first sample irradiation, where the first sample irradiation is generated by the first incident irradiation interacting with the SPM tip (at least 31-34).
Altmann et al also teach a controller effecting relative motion between the SPM tip and the detector and/or and the beam sources.


Altmann et al also teach generating domain spectrums and maintaining stable measuring conditions by compensating measurements by generating a second domain spectrum (noise spectrum) (at least Figures 4-6 and the related description and the description at [0082-100]).
As to the steps of transferring the particle to the SPM tip and to the step of interacting with the debris disposed on the SPM tip: such is present in the method of Altmann et al due to the particles/debris inherently present in the environment and/or on the sample. 
As to claims 11 and 12: the step of adjusting the frequency is present in Altmann et al because the method of Altmann et al requires adjusting the distance between the tip and the laser. Since the distance is adjusted the intensity of the indecent radiation coming from the laser to the tip is adjusted at least to the some extend.
As to the preamble of claim 1:
The recitation “a method for determining a composition of the particle” has not been given patentable weight because the recitation occurs in the preamble. 
 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008209544.
JP 2008209544 teaches a method as claimed.
The method comprises determining a composition of a particle removed from a substrate by: transferring a particle from the substrate to a scanning probe microscopy (SPM) tip; irradiating the particle with a first incident irradiation from an irradiation source; receiving a first sample irradiation from the particle at an irradiation detector, the first sample irradiation being caused by the first incident irradiation.
The method further comprises receiving the first sample irradiation from the particle by the irradiation detector while the particle is disposed on the SPM tip.
The method also comprises the transferring of the particle from the substrate to the SPM tip by contacting the SPM tip against the substrate and moving the SPM tip relative to the substrate.
The method also comprises transferring the particle to a metrology location using the SPM tip.
The method further comprises transferring the particle from the SPM tip to a particle collector with a metrology location defined on the particle collector, wherein the first sample irradiation from the particle is received by the irradiation detector while the particle is disposed on the metrology location. Wherein the transferring of the particle from the SPM tip to the particle collector includes contacting the SPM tip against the 
See entire document, especially Figures 1-6 and the related description and the description at [0003-10] and [0013-20].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,330,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the limitations of the claims 1-17 and because the limitations of claims 18-20 are obviously present in the method of claims of U.S. Patent No. 10,330,581.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711